 1
                                                                                   FILED
 2                                                                   C;- ~?~. t ~.c G'.STr'ZiCT GfJ' URT

 3
                                                                         j     ~ ' -~ 6 2018
 4                                                                       i
                                                                     _                     G~LIi SRN A
                                                                                      ~.
                                                                                               VGPUTY
 5                                                                           _. ..~        ~.-


 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

1 1 LUIS MARQUEZ,                                   Case No.: 2-18-cv-04235-SVW-JEM
12                         Plaintiff
            vs.                                     FINDINGS OF FACT AND
13                                                  CONCLUSIONS OF LAW
     U.S. BANCORP,A DELAWARE                                                           Priority    +~
14
     CORPORATION; AND DOES 1-10                                                        Send       __,
                                                                                       Enter
15                         Defendants.                                                 Closed
                                                                                       JS-5/JS-6
16                                                                                     JS-2,~J5-3
                                                                                       Scan Only
17 I.       Introduction

18          On December 18, 2018, the Court held aone-day bench trial in this action. The parties

19 submitted testimony of the parties' direct witnesses. At trial, the parties cross-examined Plaintiff

20 Luis Marquez and Peter Portillo. Having carefully reviewed and considered the evidence and the

21 arguments of counsel as presented at trial and in their written submissions, the Court issues the

22 following findings of fact and conclusions of law pursuant to Federal Rule of Civil Procedure

23 52(a).

24 II.      Findings of Fact

25          Defendant U.S. Bancorp, a national banking association, has a banking branch located at

26 15943 Paramount Boulevard in Paramount, California (the "Paramount Branch"). Plaintiff, a

27 disabled person who uses a wheelchair for his mobility, visited the Paramount Branch on April

28 19, 2018.
                                                     1
 1          Plaintiff alleged at trial that when he entered the bank for his banking transaction, he

 2 noticed that the teller window with a lowered transaction counter to accommodate disabled

 3 customers was unstaffed. Before approaching a teller •at a window with a higher counter, Plaintiff

 4 photographed the unstaffed lowered counter. Plaintiff testified that he asked the teller at the

 5 higher counter, Peter Portillo, whether he could be helped at the lowered counter. According to

 6 Plaintiff, Portillo stated that the teller who was working at the lowered counter was on break. The

 7 transaction involved Plaintiff's cashing a check, which lasted around three minutes by Plaintiff's

 g estimation. There was no testimony about the length of the other teller's break.

 9          Portillo said that while he could not specifically recall the interaction with Plaintiff, he

10 has never refused to assist a disabled customer at the lowered transaction counter. He testified

1 1 that the lowered counter is never closed to a disabled customer during business hours. If the

12 lowered counter is not staffed by a teller, any teller can move to that counter to process a

13 transaction. Portillo further testified that he specifically offers, as a routine and uniform practice,.

14 all disabled customers to handle their transactions at the lowered counter. This practice is

15 consistent with the policies and procedures of Defendant(as testified to by branch manager

16 Lizbeth Santillian). Finally, Portillo testified that he never would have responded to Plaintiff in

17 the way that Plaintiff indicated in his testimony.

18          The Court finds that the testimony of Portillo is more credible than that of Plaintiff. The

19 Court in this regard has considered, among other things, the manner in which the witnesses

20 testified, their interest in the outcome of the case, and the reasonableness oftheir testimony in

21 light of all ofthe evidence. The Court has also considered the relevant factors in Section 1.14 of

22 the Manual of Model Civil Jury Instructions for the District Courts of the Ninth Circuit(2017

23 Edition), located at http://www3.ce9.uscourts.gov/jury-instructions/sites/default/files/WPD/

24 Civil_Instructions_2018_9_O.pd£ In addition, the fact that Plaintiff took a photograph before

25 talking to any teller indicates that Plaintiff was preparing for litigation and further undermines

26 his credibility.

27

28
                                                      2
 1 III.      Conclusions of Law

 2           To succeed on an ADA claim, a plaintiff must establish: "(1) that [the plaintiff) is

 3 disabled within the meaning ofthe ADA;(2)that the defendants own,lease, or operate a place of

 4 public accommodation; and (3)that the defendants discriminated against the plaintiff within the

 5 meaning of the ADA." Roberts v. Royal Atlantic Corp., 542 F.3d 363, 368 (2d Cir. 2008).

 6 Discrimination includes the failure to make reasonable modifications in policies, practices, or

 7 procedures when such modifications are necessary to afford goods, services, facilities, privileges,

 g advantages, ar accommodations to individuals with disabilities. 42 U.S.C. § 12182(b)(2)(A)(ii).

 9 Plaintiff bears the burden of proof. Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th Cir. 2007).

10          "Evidence of a person's habit or the routine practice or custom of a business is admissible

1 1 to prove conduct on a specific occasion in conformity with that habit, practice or custom." Rutter

12 Grp. Prac. Guide Fed. Civ. Trials & Ev. Ch. 8E-D, § 8:1325. When determining whether conduct

13 is to be considered habit, courts consider several factors, including the uniformity of response.

14 Id. at § 8:1336 ("In order to qualify as habit, the response must be regular and repeated in

15 relation to the particular situation."); see also Mobil Exploration &Producing U.S., Inc. v. Cajun

16 Const. Servs., Inc., 45 Fad 96, 100(5th Cir. 1995).

17           Based on the above findings of fact, the Court concludes that Plaintiff has not met his

18 burden of establishing that Defendant discriminated against Plaintiff by refusing to assist him at

19 the lowered transaction counter.l

20 IV.       Conclusion

21          In light of the Court's findings of fact and conclusions of law, the Court enters judgment

22 in favor of Defendant.

23

24          IT IS SO ORDERED.

25

26
27 ~       Plaintiff's Unruh Civil Rights Act claim is premised on the existence of an ADA violation.
   Because Plaintiff has failed to prove an ADA violation, he has also failed to prove an Unruh Act
28 violation.
                                                       3
 1 Date:

 2

 3         r
 4             HON.    PHEN V. WILSON
               UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
